Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Examiner’s Amendment
1.	An examiner’s amendment to the record appears below. Should the changes and/or additions be unacceptable to applicant, an amendment may be filed as provided by 37 CFR 1.312. To ensure consideration of such an amendment, it MUST be submitted no later than the payment of the issue fee.

Authorization for this examiner’s amendment was given in an interview with Michael Carter on 11/19/2018.

The application has been amended as follows: 

1.	(Currently Amended)	An information handling system, comprising:
	at least one processor; and
	a memory medium, coupled to the at least one processor, that stores instructions executable by the at least one processor, which when executed by the at least one processor, cause the information handling system to:
		query components of the information handling system, including one or more factory scripts identifying the components of the information handling system and formatting data that indicates the components;
		receive a first plurality of information respectively from the components, wherein first information of the first plurality of information includes a first hash of firmware associated with a component of the components;
		retrieve encrypted inventory information associated with the components of the information handling system;
		decrypt the encrypted inventory information to determine a second plurality of information associated with the components of the information handling system, wherein second information of the second plurality of information includes a second hash of firmware associated with the component of the component;
		display, via a user interface, the first plurality of information and the second plurality of information;
		determine if the first hash hash 
		if the first hash hash 
		if the first hash hash 

	5.	(Currently Amended)	The information handling system of claim 1, 
	wherein first information of the first plurality of information includes first serial number information associated with [[a]] the component of the components;
	wherein second information of the second plurality of information includes second serial number information associated with the component of the components; [[and]]
	the instructions further including: 
		determining if the first serial number information differs from the second serial number information; 
		if the first serial number information differs from the second serial number information, display, via the user interface, at least one difference between the first plurality of information and the second plurality of information; and
		if the first serial number information does not differ from the second serial number information, display, via the user interface, information indicating that no discrepancy exists between the first plurality of information and the second plurality of information.	

	6.	(Cancelled)	

	7.	(Currently Amended)	The information handling system of claim [[6]] 1, wherein the instructions further cause the information handling system to compute the first hash of the firmware associated with the component of the components from the firmware associated with the component of the components.

	8.	(Currently Amended)	A method, comprising:
	querying components of an information handling system, including one or more factory scripts identifying the components of the information handling system and formatting data that indicates the components;
	receiving a first plurality of information respectively from the components, wherein first information of the first plurality of information includes a first hash of firmware associated with a component of the components;
	retrieving encrypted inventory information associated with the components of the information handling system;
	decrypting the encrypted inventory information to determine a second plurality of information associated with the components of the information handling system, wherein second information of the second plurality of information includes a second hash of firmware associated with the component of the component;
	displaying, via a user interface, the first plurality of information and the second plurality of information;
	determining if the first hash hash 
	if the first hash hash 
	if the first hash hash 

	13.	(Currently Amended)	The method of claim 8, 
	wherein first information of the first plurality of information includes first serial number information associated with [[a]] the component of the components;
	wherein second information of the second plurality of information includes second serial number information associated with the component of the components; [[and]]
	serial number information serial number information ;
	if the first serial number information differs from the second serial number information, display, via the user interface, at least one difference between the first plurality of information and the second plurality of information; and
	if the first serial number information does not differ from the second serial number information, display, via the user interface, information indicating that no discrepancy exists between the first plurality of information and the second plurality of information.

	14.	(Cancelled)

	15.	(Currently Amended)	A computer-readable non-transitory memory medium that includes instructions that, when executed by at least one processor of an information handling system, cause the information handling system to:
	query components of the information handling system, including one or more factory scripts identifying the components of the information handling system and formatting data that indicates the components;
	receive a first plurality of information respectively from the components, wherein first information of the first plurality of information includes a first hash of firmware associated with a component of the components;
	retrieve encrypted inventory information associated with the components of the information handling system;
	decrypt the encrypted inventory information to determine a second plurality of information associated with the components of the information handling system, wherein second information of the second plurality of information includes a second hash of firmware associated with the component of the component;
	display, via a user interface, the first plurality of information and the second plurality of information;
	determine if the first hash hash 
	if the first hash hash 
	if the hash hash 

	19.	(Currently Amended)	The computer-readable non-transitory memory medium of claim 15, 
	wherein first information of the first plurality of information includes first serial number information associated with [[a]]  component of the components;
	wherein second information of the second plurality of information includes second serial number information associated with the component of the components; [[and]]
	the instructions further including: 
		determining if the first serial number information differs from the second serial number information; 
		if the first serial number information differs from the second serial number information, display, via the user interface, at least one difference between the first plurality of information and the second plurality of information; and
		if the first serial number information does not differ from the second serial number information, display, via the user interface, information indicating that no discrepancy exists between the first plurality of information and the second plurality of information.

	20.	(Cancelled).


Reasons For Allowance
2.	The following is an examiner’s statement of reasons for allowance:
A.	Claims 1-5, 7-13, and 15-19 are eligible under 35 USC 101. The Examiner notes that the latest set
of claim amendments goes beyond the limitations and simple implementation of an abstract idea. Based
on this disclosure, the examiner considers this a clear recitation of a claimed invention and features that go beyond the limitations and simple implementation of an abstract idea. Therefore, based on these findings of fact, the examiner understands the claimed subject matter to be patent eligible.
B.	Claim 1 is amended to recite features of “query components of the information handling system, including one or more factory scripts identifying the components of the information handling system and formatting data that indicates the components; receive a first plurality of information respectively from the components, wherein first information of the first plurality of information includes a first hash of firmware associated with a component of the components; retrieve encrypted inventory information associated with the components of the information handling system; decrypt the encrypted inventory information to determine a second plurality of information associated with the components of the information handling system, wherein second information of the second plurality of information includes a second hash of firmware associated with the component of the component; display, via a user interface, the first plurality of information and the second plurality of information; determine if the first hash differs from the second hash; if the first hash differs from the second hash, display, via the user interface, at least one difference between the first plurality of information and the second plurality of information; and if the first hash does not differ from the second hash, display, via the user interface, information indicating that no discrepancy exists between the first plurality of information and the second plurality of information” Claims 8, and 15 recite similar elements. No cited references found that would teach or suggest at least theses of amended independent claims 1, 8, and 15.
	Claims 1-5, 7-13, and 15-19 are allowable over prior art of record.

Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee.  Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.”
Any inquiry concerning this communication or earlier communications from the examiner should be directed to TAREK ELCHANTI whose telephone number is (571) 272-9638.  The examiner can normally be reached on Flex Mon - Thur 7-7:00 and Fri 7-4:00.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.  
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Abhishek Vyas can be reached on (571) 270-1836.  The fax phone number for the organization where this application or proceeding is assigned is (571) 273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.




/TAREK ELCHANTI/Primary Examiner, Art Unit 3621